Order entered October 18, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01079-CR
                                        No. 05-12-01080-CR

                                KEITH BRONSHA PAUL, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                        Dallas County, Texas
                          Trial Court Cause Nos. F11-41122-Y, F10-42448-Y

                                             ORDER
        The Court REINSTATES the appeals.

        On September 11, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the October 15, 2013 hearing to

file appellant’s brief.

        We ORDER appellant to file his brief by NOVEMBER 14, 2013. Because appellant’s

brief is already two months overdue, no further extensions will be granted. If appellant’s brief is
not filed by the date specified, the Court will order Nanette Hendrickson and the Dallas County

Public Defender’s Office removed as counsel and will order the trial court to appoint a new

attorney to represent appellant in the appeals.

           We DIRECT the Clerk to send copies of the order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7, and to counsel for all

parties.

                                                    /s/    DAVID EVANS
                                                           JUSTICE